UNITED STATES SECURITIES AND EXCHANGE COMMISION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2013 Commission File Number: 00027572 LUMENIS LTD. (Translation of registrant’s name into English) Yokneam Industrial Park, P.O. Box 240, Yokneam 2069204, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The Registrant confirms that all proposals set forth in the Registrant’s Notice of 2013 Annual General Meeting and Proxy Statement, dated August5, 2013, furnished to the SEC as Exhibit99.1 to the Registrant's Report in Form6-K dated August5, 2013, were approved at the 2013 Annual General Meeting of Shareholders of the Registrant held on September9, 2013. The information set forth in this Report on Form6-K is hereby incorporated by reference into the Registrant’s Registration Statements on FormS-8, Registration Nos. 333-148460 and 333-189077, and is to be a part thereof from the date on which this Report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LUMENIS LTD. (Registrant) By: /s/ William Weisel Name: William Weisel Title: Vice President, General Counsel & Corporate Secretary Dated:September 9, 2013 3
